Exhibit 10.1
 
STORAGENETWORKS, INC.
 
Executive Retention Agreement
 
THIS EXECUTIVE RETENTION AGREEMENT by and between StorageNetworks, Inc., a
Delaware corporation (the “Company”), and Peter W. Bell (the “Executive”) is
made as of August 8, 2002 (the “Effective Date”).
 
WHEREAS, the Company desires to retain the services of the Executive and, in
order to do so, is entering into this Agreement in order to provide compensation
to the Executive in the event his employment with the Company is terminated;
 
WHEREAS, the Company also recognizes that, as is the case with many
publicly-held corporations, the possibility of a change in control of the
Company exists and that such possibility, and the uncertainty and questions
which it may raise among key personnel, may result in the departure or
distraction of key personnel to the detriment of the Company and its
stockholders, and
 
WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
appropriate steps should be taken to retain the Executive and to reinforce and
encourage the continued employment and dedication of the Company’s key personnel
without distraction from the possibility of a change in control of the Company
and related events and circumstances.
 
NOW, THEREFORE, as an inducement for and in consideration of the Executive
remaining in its employ, the Company agrees that the Executive shall receive the
severance and bonus benefits set forth in this Agreement and the other benefits
described herein in the event the Executive’s employment with the Company is
terminated under the circumstances described below.
 
1.  Key Definitions.
 
As used herein, the following terms shall have the following respective
meanings:
 
1.1  “Change in Control” means an event or occurrence set forth in any one or
more of subsections (a) through (d) below (including an event or occurrence that
constitutes a Change in Control under one of such subsections but is
specifically exempted from another such subsection):
 
(a)  the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership of any capital stock
of the Company if, after such acquisition, such Person beneficially owns (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) 50% or more of
either (x) the then-outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (y) the combined voting power of the
then-outstanding securities of the Company entitled to vote





--------------------------------------------------------------------------------

generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (a), the
following acquisitions shall not constitute a Change in Control: (i) any
acquisition directly from the Company (excluding an acquisition pursuant to the
exercise, conversion or exchange of any security exercisable for, convertible
into or exchangeable for common stock or voting securities of the Company,
unless the Person exercising, converting or exchanging such security acquired
such security directly from the Company or an underwriter or agent of the
Company), (ii) any acquisition by the Company, (iii) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation controlled by the Company, or (iv) any acquisition by any
corporation pursuant to a transaction which complies with clauses (i) and (ii)
of subsection (c) of this Section 1.1; or
 
(b)  such time as the Continuing Directors (as defined below) do not constitute
a majority of the Board (or, if applicable, the Board of Directors of a
successor corporation to the Company), where the term “Continuing Director”
means at any date a member of the Board (i) who was a member of the Board on the
date of the execution of this Agreement or (ii) who was nominated or elected
subsequent to such date by at least a majority of the directors who were
Continuing Directors at the time of such nomination or election or whose
election to the Board was recommended or endorsed by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election; provided, however, that there shall be excluded from this clause (ii)
any individual whose initial assumption of office occurred as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents, by
or on behalf of a person other than the Board; or
 
(c)  the consummation of a merger, consolidation, reorganization,
recapitalization or statutory share exchange involving the Company or a sale or
other disposition of all or substantially all of the assets of the Company in
one or a series of transactions (a “Business Combination”), unless, immediately
following such Business Combination, each of the following two conditions is
satisfied: (i) all or substantially all of the individuals and entities who were
the beneficial owners of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 60% of the then-outstanding
shares of common stock and the combined voting power of the then-outstanding
securities entitled to vote generally in the election of directors,
respectively, of the resulting or acquiring corporation in such Business
Combination (which shall include, without limitation, a corporation which as a
result of such transaction owns the Company or substantially all of the
Company’s assets either directly or through one or more subsidiaries) (such
resulting or acquiring corporation is referred to herein as the “Acquiring
Corporation”) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, respectively; and (ii)
no Person (excluding the Acquiring Corporation or any employee benefit plan (or
related trust) maintained or sponsored by the Company or by the Acquiring
Corporation) beneficially owns, directly or indirectly, 20% or more of the then
outstanding shares of common stock of the Acquiring Corporation, or of the
combined voting power of the then-outstanding securities of such corporation
entitled to vote generally in the election of directors (except to the extent
that such ownership existed prior to the Business Combination); or



2



--------------------------------------------------------------------------------

 
(d)  approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.
 
1.2  “Change in Control Date” means the first date during the Term (as defined
in Section 2) on which a Change in Control occurs. Anything in this Agreement to
the contrary notwithstanding, if (a) a Change in Control occurs, (b) the
Executive’s employment with the Company is terminated less than 180 days prior
to the date on which the Change in Control occurs, then for all purposes of this
Agreement the “Change in Control Date” shall mean the date immediately prior to
the date of such termination of employment.
 
1.3  “Cause” means:
 
(a)  the Executive’s willful and continued failure to substantially perform his
reasonable assigned duties (other than any such failure resulting from
incapacity due to physical or mental illness or any failure after the Executive
gives notice of termination for Good Reason), which failure is not cured within
30 days after a written demand for substantial performance is received by the
Executive from the Board of Directors of the Company which specifically
identifies the manner in which the Board of Directors believes the Executive has
not substantially performed the Executive’s duties; or
 
(b)  the Executive’s willful engagement in illegal conduct or gross misconduct
that is materially and demonstrably injurious to the Company.
 
For purposes of this Section 1.3, no act or failure to act by the Executive
shall be considered “willful” unless it is done, or omitted to be done, in bad
faith and without reasonable belief that the Executive’s action or omission was
in the best interests of the Company.
 
1.4  “Disability” means the Executive’s absence from the full-time performance
of the Executive’s duties with the Company for 180 consecutive calendar days as
a result of incapacity due to mental or physical illness which is determined to
be total and permanent by a physician selected by the Company or its insurers
and acceptable to the Executive or the Executive’s legal representative.
 
2.  Term of Agreement.    This Agreement, and all rights and obligations of the
parties hereunder, shall take effect upon the Effective Date and shall terminate
upon the fulfillment by the Company of all of its obligations under this
Agreement following a termination of the Executive’s Employment (the “Term”).
 
3.  Employment Status; Termination of Employment.
 
3.1  Not an Employment Contract.    The Executive acknowledges that this
Agreement does not constitute a contract of employment or impose on the Company
any obligation to retain the Executive as an employee and that this Agreement
does not prevent the Executive from terminating employment at any time.
 
3.2  Termination of Employment.



3



--------------------------------------------------------------------------------

 
(a)  Any termination of the Executive’s employment by the Company or by the
Executive (other than due to the death of the Executive) shall be communicated
by a written notice to the other party hereto (the “Notice of Termination”),
given in accordance with Section 7. Any Notice of Termination shall: (i)
indicate the specific termination provision (if any) of this Agreement relied
upon by the party giving such notice, (ii) to the extent applicable, set forth
in reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated and
(iii) specify the Date of Termination (as defined below). The effective date of
an employment termination (the “Date of Termination”) shall be the close of
business on the date specified in the Notice of Termination (which date may not
be less than 15 days or more than 120 days after the date of delivery of such
Notice of Termination), in the case of a termination other than one due to the
Executive’s death, or the date of the Executive’s death, as the case may be. In
the event the Company fails to satisfy the requirements of Section 3.2(a)
regarding a Notice of Termination, the purported termination of the Executive’s
employment pursuant to such Notice of Termination shall not be effective for
purposes of this Agreement.
 
(b)  The failure by the Executive or the Company to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of Cause
shall not waive any right of the Executive or the Company, respectively,
hereunder or preclude the Executive or the Company, respectively, from asserting
any such fact or circumstance in enforcing the Executive’s or the Company’s
rights hereunder.
 
(c)  Any Notice of Termination for Cause given by the Company must be given
within 30 days of the occurrence of the event(s) or circumstance(s), which
constitute(s) Cause. Prior to any Notice of Termination for Cause being given
(and prior to any termination for Cause being effective), the Executive shall be
entitled to a hearing before the Board of Directors of the Company at which he
may, at his election, be represented by counsel and at which he shall have a
reasonable opportunity to be heard. Such hearing shall be held on not less than
30 days prior written notice to the Executive stating the Board of Directors’
intention to terminate the Executive for Cause and stating in detail the
particular event(s) or circumstance(s) which the Board of Directors believes
constitutes Cause for termination. Any such Notice of Termination for Cause must
be approved by an affirmative vote of two-thirds of the members of the Board of
Directors.
 
4.  Benefits to Executive.
 
4.1  Stock Acceleration.
 
(a)  If the Executive’s employment is terminated by the Company without Cause
then, effective upon the date of such termination (a) each outstanding option to
purchase shares of Common Stock of the Company held by the Executive (to the
extent not then currently exercisable) shall become immediately exercisable with
respect to such additional number of shares of Common Stock as if the Executive
had remained employed by the Company for an additional one year period following
such termination and shares of Common Stock of the Company received upon
exercise of any options will no longer be subject to a right of repurchase by
the Company, (b) each outstanding restricted stock award shall be deemed to be
vested (in addition to the amount then vested) as if the Executive had remained
employed by the Company



4



--------------------------------------------------------------------------------

 
for an additional one year period following such termination and such vested
shares will no longer be subject to a right of repurchase by the Company and (c)
notwithstanding any provision in any applicable option agreement to the
contrary, each such option shall continue to be exercisable by the Executive for
a period of twelve months following the Date of Termination.
 
(b)  If a Change of Control of the Company occurs during the Term, then,
effective fifteen (15) days prior to the Change in Control Date (a) each
outstanding option to purchase shares of Common Stock of the Company held by the
Executive (to the extent not then currently exercisable) shall become
immediately exercisable in full and shares of Common Stock of the Company
received upon exercise of any options will no longer be subject to a right of
repurchase by the Company, (b) each outstanding restricted stock award shall be
deemed to be fully vested and will no longer be subject to a right of repurchase
by the Company and (c) notwithstanding any provision in any applicable option
agreement to the contrary, each such option shall continue to be exercisable by
the Executive for a period of twelve months following the Date of Termination.
 
4.2  Termination Compensation.    If Executive’s employment with the Company
terminates during the Term, the Executive shall be entitled to the following
benefits:
 
(a)  Termination Without Cause.    If the Executive’s employment with the
Company is terminated by the Company (other than for Cause, Disability or
Death), then the Executive shall be entitled to the following benefits:
 
(i)  the Company shall pay to the Executive the following amounts:
 
(1)  in cash within 30 days after the Date of Termination the aggregate of the
lump sum of (A) the Executive’s unpaid base salary through the Date of
Termination (including, without limitation, the base salary that the Executive
elected not to receive during 2002), (B) the product of (x) the annual bonus
paid or payable (including any bonus or portion thereof which has been earned
but deferred or which the Executive forewent, including specifically for 2002
such bonus that the Executive would otherwise have been eligible to receive but
for the reduction or elimination of bonuses payable to executives of the
Company) for the most recently completed fiscal year and (y) a fraction, the
numerator of which is the number of days in the current fiscal year through the
Date of Termination, and the denominator of which is 365 and (C) the amount of
any compensation previously deferred by the Executive (together with any accrued
interest or earnings thereon) and any accrued vacation pay, in each case to the
extent not previously paid (the sum of the amounts described in clauses (A),
(B), and (C) shall be hereinafter referred to as the “Accrued Obligations”);
 
(2)  in a lump sum in cash within 30 days after the Date of Termination an
amount equal to the Executive’s highest annual bonus during the five-year period
prior to the Date of Termination; and
 
(3)  an amount equal to the Executive’s highest annual base salary during the
five-year period prior to the Date of Termination. The payment of such amount
shall, at the Company’s option, be paid either (x) in a lump sum in cash within
30 days



5



--------------------------------------------------------------------------------

 
after the Date of Termination or (y) in equal installments during the 12 month
period following the Date of Termination in accordance with the Company’s then
current payroll practices (as such practices may be amended from time to time).
 
(ii)  for 12 months after the Date of Termination or such longer period as may
be provided by the terms of the appropriate plan, program, practice or policy,
the Company shall continue to provide benefits to the Executive and the
Executive’s family at least equal to those which would have been provided to
them if the Executive’s employment had not been terminated, in accordance with
the applicable Benefit Plans in effect on the Effective Date or, if more
favorable to the Executive and his family, in effect generally at any time
thereafter with respect to other peer executives of the Company and its
affiliated companies; provided, however, that if the Executive becomes
reemployed with another employer and is eligible to receive a particular type of
benefits (e.g., health insurance benefits) from such employer on terms at least
as favorable to the Executive and his family as those being provided by the
Company, then the Company shall no longer be required to provide those
particular benefits to the Executive and his family;
 
(iii)  to the extent not previously paid or provided, the Company shall timely
pay or provide to the Executive any other amounts or benefits required to be
paid or provided or which the Executive is eligible to receive following the
Executive’s termination of employment under any plan, program, policy, practice,
contract or agreement of the Company and its affiliated companies (such other
amounts and benefits shall be hereinafter referred to as the “Other Benefits”);
and
 
(iv)  for purposes of determining eligibility (but not the time of commencement
of benefits) of the Executive for retiree benefits to which the Executive is
entitled, the Executive shall be considered to have remained employed by the
Company until 12 months after the Date of Termination.
 
(b)  Resignation by the Executive; Termination for Death or Disability.    If
the Executive voluntarily terminates his employment with the Company or if the
Executive’s employment with the Company is terminated by reason of the
Executive’s death or Disability, then the Company shall (i) pay the Executive
(or his estate, if applicable), in a lump sum in cash within 30 days after the
Date of Termination, the Accrued Obligations and (ii) timely pay or provide to
the Executive the Other Benefits.
 
(c)  Termination for Cause.    If the Company terminates the Executive’s
employment with the Company for Cause, then the Company shall (i) pay the
Executive, in a lump sum in cash within 30 days after the Date of Termination,
the sum of (A) the Executive’s annual base salary through the Date of
Termination and (B) the amount of any compensation previously deferred by the
Executive, in each case to the extent not previously paid, and (ii) timely pay
or provide to the Executive the Other Benefits.
 
4.3  Taxes.
 
(a)  In the event that the Company undergoes a “Change in Ownership or Control”
(as defined below), the Company shall, within 30 days after each date on which
the



6



--------------------------------------------------------------------------------

 
Executive becomes entitled to receive (whether or not then due) a Contingent
Compensation Payment (as defined below) relating to such Change in Ownership or
Control, determine and notify the Executive (with reasonable detail regarding
the basis for its determinations) (i) which of the payments or benefits due to
the Executive (under this Agreement or otherwise) following such Change in
Ownership or Control constitute Contingent Compensation Payments, (ii) the
amount, if any, of the excise tax (the “Excise Tax”) payable pursuant to Section
4999 of the Internal Revenue Code of 1986, as amended (the “Code”), by the
Executive with respect to such Contingent Compensation Payment and (iii) the
amount of the Gross-Up Payment (as defined below) due to the Executive with
respect to such Contingent Compensation Payment. Within 30 days after delivery
of such notice to the Executive, the Executive shall deliver a response to the
Company (the “Executive Response”) stating either (A) that he agrees with the
Company’s determination pursuant to the preceding sentence or (B) that he
disagrees with such determination, in which case he shall indicate which payment
and/or benefits should be characterized as a Contingent Compensation Payment,
the amount of the Excise Tax with respect to such Contingent Compensation
Payment and the amount of the Gross-Up Payment due to the Executive with respect
to such Contingent Compensation Payment. The amount and characterization of any
item in the Executive Response shall be final; provided, however, that in the
event that the Executive fails to deliver an Executive Response on or before the
required date, the Company’s initial determination shall be final. Within 90
days after the due date of each Contingent Compensation Payment to the
Executive, the Company shall pay to the Executive, in cash, the Gross-Up Payment
with respect to such Contingent Compensation Payment, in the amount determined
pursuant to this Section 4.3(a).
 
(b)  For purposes of this Section 4.3, the following terms shall have the
following respective meanings:
 
(i)  “Change in Ownership or Control” shall mean a change in the ownership or
effective control of the Company or in the ownership of a substantial portion of
the assets of the Company determined in accordance with Section 280G(b)(2) of
the Code.
 
(ii)  “Contingent Compensation Payment” shall mean any payment (or benefit) in
the nature of compensation that is made or made available (under this Agreement
or otherwise) to a “disqualified individual” (as defined in Section 280G(c) of
the Code) and that is contingent (within the meaning of Section 280G(b)(2)(A)(i)
of the Code) on a Change in Ownership or Control of the Company.
 
(iii)  “Gross-Up Payment” shall mean an amount equal to the sum of (i) the
amount of the Excise Tax payable with respect to a Contingent Compensation
Payment and (ii) the amount necessary to pay all additional taxes imposed on (or
economically borne by) the Executive (including the Excise Taxes, state and
federal income taxes and all applicable employment taxes) attributable to the
receipt of such Gross-Up Payment. For purposes of the preceding sentence, all
taxes attributable to the receipt of the Gross-Up Payment shall be computed
assuming the application of the maximum tax rates provided by law.
 
(c)  The provisions of this Section 4.3 are intended to apply to any and all
payments or benefits available to the Executive under this Agreement or any
other agreement



7



--------------------------------------------------------------------------------

 
or plan of the Company under which the Executive receives Contingent
Compensation Payments.
 
4.4  Mitigation.    The Executive shall not be required to mitigate the amount
of any payment or benefits provided for in this Section 4 by seeking other
employment or otherwise. Further, except as provided in Section 4.2 (a)(ii), the
amount of any payment or benefits provided for in this Section 4 shall not be
reduced by any compensation earned by the Executive as a result of employment by
another employer, by retirement benefits, by offset against any amount claimed
to be owed by the Executive to the Company or otherwise.
 
4.5  Outplacement Services.    In the event the Executive is terminated by the
Company (other than for Cause, Disability or Death), the Company shall provide
outplacement services through one or more outside firms of the Executive’s
choosing up to an aggregate of $25,000, with such services to extend until the
earlier of (i) 12 months following the termination of Executive’s employment or
(ii) the date the Executive secures full time employment.
 
5.  Disputes.
 
5.1  Settlement of Disputes; Arbitration.    All claims by the Executive for
benefits under this Agreement shall be directed to and determined by the Board
of Directors of the Company and shall be in writing. Any denial by the Board of
Directors of a claim for benefits under this Agreement shall be delivered to the
Executive in writing and shall set forth the specific reasons for the denial and
the specific provisions of this Agreement relied upon. The Board of Directors
shall afford a reasonable opportunity to the Executive for a review of the
decision denying a claim. Any further dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration in
Boston, Massachusetts, in accordance with the rules of the American Arbitration
Association then in effect. Judgment may be entered on the arbitrator’s award in
any court having jurisdiction.
 
5.2  Expenses.    The Company agrees to pay as incurred, to the full extent
permitted by law, all legal, accounting and other fees and expenses which the
Executive may reasonably incur as a result of any claim or contest (regardless
of the outcome thereof) by the Company, the Executive or others regarding the
validity or enforceability of, or liability under, any provision of this
Agreement or any guarantee of performance thereof (including as a result of any
contest by the Executive regarding the amount of any payment or benefits
pursuant to this Agreement), plus in each case interest on any delayed payment
at the applicable Federal rate provided for in Section 7872(f)(2)(A) of the
Code.
 
5.3  Compensation During a Dispute.    If the right of the Executive to receive
benefits under Section 4 (or the amount or nature of the benefits to which he is
entitled to receive) are the subject of a dispute between the Company and the
Executive, the Company shall continue (a) to pay to the Executive his base
salary as of the Effective Date (or as the same was or may be increased
thereafter from time to time) and (b) to provide benefits to the Executive and
the Executive’s family at least equal to those which would have been provided to
them, if the Executive’s employment had not been terminated, in accordance with
the applicable Benefit Plans in effect on the Effective Date (or as subsequently
adopted or modified with the Executive’s written consent), until such dispute is
resolved either by mutual written agreement of



8



--------------------------------------------------------------------------------

 
the parties or by an arbitrator’s award pursuant to Section 5.1. Following the
resolution of such dispute, the sum of the payments (net of tax and other
withholdings) made to the Executive under clause (a) of this Section 5.3 shall
be deducted from any cash payment which the Executive is entitled to receive
pursuant to Section 4; and if such sum exceeds the amount of the cash payment
which the Executive is entitled to receive pursuant to Section 4, the excess of
such net sum over the amount of such payment shall be repaid (without interest)
by the Executive to the Company within 60 days of the resolution of such
dispute.
 
6.  Successors.
 
6.1  Successor to Company.    The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform this Agreement to the same extent that the Company would be
required to perform it if no such succession had taken place. Failure of the
Company to obtain an assumption of this Agreement at or prior to the
effectiveness of any succession shall be a breach of this Agreement and shall
constitute Good Reason if the Executive elects to terminate employment, except
that for purposes of implementing the foregoing, the date on which any such
succession becomes effective shall be deemed the Date of Termination. As used in
this Agreement, “Company” shall mean the Company as defined above and any
successor to its business or assets as aforesaid which assumes and agrees to
perform this Agreement, by operation of law or otherwise.
 
6.2  Successor to Executive.    This Agreement shall inure to the benefit of and
be enforceable by the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If the
Executive should die while any amount would still be payable to the Executive or
his family hereunder if the Executive had continued to live, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Agreement to the executors, personal representatives or administrators of
the Executive’s estate.
 
7.  Notice.    All notices, instructions and other communications given
hereunder or in connection herewith shall be in writing. Any such notice,
instruction or communication shall be sent either (i) by registered or certified
mail, return receipt requested, postage prepaid, or (ii) prepaid via a reputable
nationwide overnight courier service, in each case addressed to the Company, at
225 Wyman Street, Waltham, MA 02451, and to the Executive at the Executive’s
address indicated on the signature page of this Agreement (or to such other
address as either the Company or the Executive may have furnished to the other
in writing in accordance herewith). Any such notice, instruction or
communication shall be deemed to have been delivered five business days after it
is sent by registered or certified mail, return receipt requested, postage
prepaid, or one business day after it is sent via a reputable nationwide
overnight courier service. Either party may give any notice, instruction or
other communication hereunder using any other means, but no such notice,
instruction or other communication shall be deemed to have been duly delivered
unless and until it actually is received by the party for whom it is intended.
 
8.  Miscellaneous.



9



--------------------------------------------------------------------------------

 
8.1  Employment by Subsidiary.    For purposes of this Agreement, the
Executive’s employment with the Company shall not be deemed to have terminated
solely as a result of the Executive continuing to be employed by a wholly-owned
subsidiary of the Company.
 
8.2  Severability.    The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.
 
8.3  Injunctive Relief.    The Company and the Executive agree that any breach
of this Agreement by the Company is likely to cause the Executive substantial
and irrevocable damage and therefore, in the event of any such breach, in
addition to such other remedies which may be available, the Executive shall have
the right to specific performance and injunctive relief.
 
8.4  Governing Law.    The validity, interpretation, construction and
performance of this Agreement shall be governed by the internal laws of the
Commonwealth of Massachusetts, without regard to conflicts of law principles.
 
8.5  Waivers.    No waiver by the Executive at any time of any breach of, or
compliance with, any provision of this Agreement to be performed by the Company
shall be deemed a waiver of that or any other provision at any subsequent time.
 
8.6  Counterparts.    This Agreement may be executed in counterparts, each of
which shall be deemed to be an original but both of which together shall
constitute one and the same instrument.
 
8.7  Tax Withholding.    Any payments provided for hereunder shall be paid net
of any applicable tax withholding required under federal, state or local law.
 
8.8  Entire Agreement.    This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and supersedes
all prior agreements, promises, covenants, arrangements, communications,
representations or warranties, whether oral or written, by any officer, employee
or representative of any party hereto in respect of the subject matter contained
herein; and any prior agreement of the parties hereto in respect of the subject
matter contained herein is hereby terminated and cancelled, including
specifically and without limitation the Contingent Compensation Agreement
between the Executive and the Company dated as of August 9, 2001, which shall be
superseded by the provisions hereof.
 
8.9  Amendments.    This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Executive.
 
8.10  Executive’s Acknowledgements.    The Executive acknowledges that he (a)
has read this Agreement; (b) has been represented in the preparation,
negotiation, and execution of this Agreement by legal counsel of the Executive’s
own choice or has voluntarily declined to seek such counsel; (c) understands the
terms and consequences of this Agreement; and (d) understands that the Company’s
outside and in-house counsel are acting as counsel to the Company in connection
with the transactions contemplated by this Agreement, and are not acting as
counsel for the Executive.



10



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first set forth above.
 
 
STORAGENETWORKS, INC.
By:
 
        /s/ Dean J. Breda
   

--------------------------------------------------------------------------------

Title:
 
Vice President and General Counsel
   

--------------------------------------------------------------------------------

 
 
/s/ Peter W. Bell

--------------------------------------------------------------------------------

 
PETER W. BELL
Address:
   
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 



11